UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6741


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM LOUIS COLE, JR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:11-cr-00530-CMH-1; 1:14-cv-00575-CMH)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Louis Cole, Jr., Appellant Pro Se.    Rebeca Hidalgo
Bellows, Patricia T. Giles, Morris Rudolph Parker, Jr.,
Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William     Louis    Cole,     Jr.,       seeks   to        appeal    the       district

court’s    order     denying     relief      on    his   28    U.S.C.       § 2255       (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of     appealability.                28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a    substantial        showing         of     the    denial       of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537     U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Cole has not made the requisite showing.                           Accordingly, we deny

his motion for a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are   adequately         presented         in    the    materials



                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3